Citation Nr: 1135343	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  08-30 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for a left foot sprain with plantar fasciitis and degenerative joint disease.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle Washington.  The rating decision was issued to the Veteran in March 2008 by the RO in Newark, New Jersey.  Jurisdiction of the case has since been transferred to the RO in Philadelphia, Pennsylvania.

As will be discussed further below, at his June 2011 Board hearing the Veteran indicated that he had moved to Severn, Maryland, in March 2011.  See June 2011 Board hearing transcript, pages 10-11. 

The Veteran provided testimony before the undersigned Acting Veterans Law Judge at the June 2011 Board hearing.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's address has changed.  His new address in Maryland is set forth at page 11 of his June 2011 Board hearing transcript.  His representative asserted at the hearing that the RO in Philadelphia, Pennsylvania, was informed of the address change in writing in March 2011; however, the change of address information is not associated with the claims file at the Board.  A supplemental statement of the case in April 2011 was sent to the Veteran's prior address; thus, it is not clear whether the Veteran has been provided actual notice of the most recent consideration of his claim as reflected in the April 2011 supplemental statement of the case in this matter.  See 38 C.F.R. § 19.31.  The RO/AMC must establish correspondence with the Veteran at his new address in Severn, Maryland, and take any steps necessary to establish transfer of this matter to the appropriate VA Regional Office.  

At his June 2011 Board hearing, the Veteran asserted that his service-connected left foot disability had worsened since the most recent VA examination in May 2009.  He also indicated that he had never received notice of a recently scheduled VA examination, and noted that he had moved from New Jersey to Maryland in March 2011.  Additionally, the Veteran described his service-connected left foot disability as impacting his ability to do his job, causing him to perform duties at the dock instead of driving a truck since his service-connected left foot disability affects is ability to use a clutch or to miss days of work completely.  A new VA examination that takes into account the Veteran's worsening condition and the effect of the Veteran's disability on his social and occupational functioning is required.  See Snuffer v. Gober 10 Vet. App. 400 (1997); VAOPGCPREC 11-95.

Additionally, the RO/AMC must seek to obtain any relevant records of treatment for left foot disability that are not currently associated with the claims file.  See 38 U.S.C.A. § 5103A(a)-(c); 38 C.F.R. § 3.159(c)(1)-(3). 

Accordingly, the case is REMANDED for the following action:

1.  Establish correspondence with the Veteran at his new address in Severn, Maryland, and take any steps necessary to establish transfer of this matter to the appropriate VA Regional Office.  The Veteran's new address is set forth at page 11 of the June 2011 Board hearing transcript.

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated his left foot disability during the period from August 2006 to the present.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any relevant records that have not been previously received from each health care provider the Veteran identifies.  

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

3.  Once all available relevant medical records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining the current severity of his service-connected left foot sprain with plantar fasciitis and degenerative joint disease.

The RO/AMC must inform the Veteran that failure to report for the scheduled examination may have adverse consequences in the adjudication of his claim, and may result in the denial of his claim for an increased rating for left foot disability.  See 38 C.F.R. § 3.655.

The following considerations will govern the examination:
 
(a) The RO/AMC must send the claims file to the examiner for review in connection with the examination, and the examiner must indicate that the claims file was reviewed.

(b) The examiner must describe any orthotics used by the Veteran and the impact of the orthotics on the severity of the Veteran's left foot disability.
 
(c) The examiner must perform full range of motion studies of the left foot and comment on the functional limitations of the service-connected left foot disability caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  

(d) The examiner should provide a medical opinion as to whether the level of impairment attributable to the Veteran's service-connected left foot disability is less than moderate, moderate, moderately severe, or severe.  The examiner should render an opinion as to whether the left foot disability causes actual loss of use of the left foot.  Actual loss of use of the foot is when no effective function remains other than that would be equally well served by an amputation stump below the knee with suitable prosthetic device.  

(e) The examiner should provide an opinion of the impact of the Veteran's left foot disability on his ordinary activities of daily life.

(f) The examiner should provide an opinion as to the impact of the Veteran's left foot disability on his occupational functioning, to include its impact on his ability to perform his duties as a truck driver.

(g) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  Readjudicate the issue on appeal.  

Readjudication should include consideration of whether this matter warrants referral to the Director, Compensation and Pension, for extraschedular consideration.

If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


+
_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


